           Case 1:20-cv-04955-JMF Document 13 Filed 09/09/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JORGE DANIEL PEREZ, individually and on behalf of
others similarly situated,

                                 Plaintiff,

         against                                          CIVIL ACTION NO.: 20 Civ. 4955 (JMF) (SLC)

                                                                              ORDER
82ND STREET GROCERY INC., d/b/a WEST 82ND
GROCERY INC., et al.,

                                 Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Settlement Conference scheduled for September 16, 2020 (see ECF No. 5) will now be held

by telephone. The parties are directed to call the Court’s conference line at the scheduled time: (866)

390-1828; access code: 380-9799.


Dated:             New York, New York
                   September 9, 2020

                                                       SO ORDERED


                                                     _________________________
                                               SARAH L. CAVE
                                                     United States Magistrate Judge
